 



Exhibit 10.5
LIMITED LIABILITY COMPANY AGREEMENT
OF
SFC LLC
DATED AS OF February 28, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I
       
GENERAL PROVISIONS; CAPITAL CONTRIBUTIONS; DEFINITIONS
    1  
 
       
Section 1.1 Formation
    1  
Section 1.2 Name
    1  
Section 1.3 Purpose
    1  
Section 1.4 Powers
    1  
Section 1.5 Limitations on the Company’s Powers
    2  
Section 1.6 Material Actions
    3  
Section 1.7 Members
    4  
Section 1.8 Registered Office; Registered Agent; Place of Business
    4  
Section 1.9 Capital Contributions
    4  
Section 1.10 Term
    5  
Section 1.11 Limited Liability
    5  
Section 1.12 No State-law Partnership
    5  
Section 1.13 Execution, Delivery and Filing of Certificates
    5  
Section 1.14 Existence of the Company
    5  
Section 1.15 No Petition
    5  
 
       
ARTICLE II
       
CAPITAL ACCOUNTS
    6  
 
       
Section 2.1 Capital Accounts
    6  
Section 2.2 Computation of Amounts
    6  
Section 2.3 Distribution in Kind
    6  
 
       
ARTICLE III .
       
DISTRIBUTIONS AND ALLOCATIONS
    7  
 
       
Section 3.1 Distributions
    7  
Section 3.2 Allocation of Profits and Losses
    7  
 
       
ARTICLE IV
       
MANAGEMENT AND MEMBER RIGHTS
    7  
 
       
Section 4.1 Management Authority
    7  
Section 4.2 Indemnification
    9  
 
       
ARTICLE V
       
MEMBERS
    11  
 
       
Section 5.1 Transfer of the Company Interest
    11  
Section 5.2 Member Rights; Meetings
    12  
Section 5.3 Additional Members
    13  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page  
Section 5.4 Resignation of a Member
    13  
Section 5.5 Termination of a Member
    13  
 
       
ARTICLE VI
       
DURATION
    13  
 
       
Section 6.1 Duration
    13  
Section 6.2 Winding Up
    14  
Section 6.3 Termination
    14  
 
       
ARTICLE VII
       
VALUATION
    14  
 
       
Section 7.1 Valuation
    14  
 
       
ARTICLE VIII
       
CERTIFICATION OF MEMBERSHIP INTERESTS
    15  
 
       
Section 8.1 Membership Interest
    15  
 
       
ARTICLE IX
       
BOOKS OF ACCOUNT; MEETINGS
    15  
 
       
Section 9.1 Books
    15  
Section 9.2 Fiscal Year
    15  
Section 9.3 Tax Allocation and Reports
    15  
 
       
ARTICLE X
       
MISCELLANEOUS
    16  
 
       
Section 10.1 Amendments
    16  
Section 10.2 Successors
    16  
Section 10.3 Governing Law; Severability
    16  
Section 10.4 Notices
    16  
Section 10.5 Complete Agreement; Headings, Counterparts
    16  
Section 10.6 Partition
    16  
Section 10.7 Benefits of Agreement; No Third-Party Rights; Monsanto as a Party
    17  
Section 10.8 Binding Agreement
    17  
Section 10.9 No Strict Construction
    17  
Section 10.10 Attorneys’ Fees and Disbursements
    17  
Section 10.11 Effectiveness
    17  
 
       
APPENDIX A. DEFINITIONS
       

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page  
SCHEDULE 1. MEMBER AND MANAGER INFORMATION
       
 
       
SCHEDULE 2. FORM OF MANAGER AGREEMENT
       
 
       
EXHIBIT A. SETTLEMENT AGREEMENT
       

iii



--------------------------------------------------------------------------------



 



          THIS LIMITED LIABILITY COMPANY AGREEMENT dated as of February 28,
2008, (this “Agreement”), is adopted, executed and agreed to, for good and
valuable consideration, by SFC LLC (the “Company”) and the undersigned Member.
Certain terms used herein are defined in Appendix A attached hereto.
ARTICLE I
GENERAL PROVISIONS; CAPITAL CONTRIBUTIONS; DEFINITIONS
          Section 1.1 Formation. The formation of the Company pursuant to and in
accordance with the Delaware Limited Liability Company Act, 6 Del. C. §18-101,
et seq., as amended from time to time (the “Act”), occurred on September 11,
2007. An authorized person, within the meaning of the Act, has executed,
delivered and filed the certificate of formation of the Company (which
certificate of formation as amended from time to time is referred to as the
“Certificate”). Upon the undersigned Member’s (i) execution of this Agreement or
a counterpart hereof and (ii) making of the capital contributions required by
Section 1.9, such Member shall be admitted to the Company as its sole initial
member (the “Sole Member”).
          Section 1.2 Name. The name of the Company will be “SFC LLC” or such
other name as the Board of Managers may from time to time designate.
          Section 1.3 Purpose. (a) The sole purposes of the Company are:
          (i) to acquire, own, hold, invest, safekeep and distribute the
Deposited Property, as expressly permitted by and in accordance with the terms
of the Settlement Agreement;
          (ii) to execute, deliver and perform its obligations under the
Settlement Agreement and the Services Agreement; and
          (iii) to engage in any lawful act or activity and to exercise any
powers permitted to limited liability companies organized under the laws of the
State of Delaware that are necessary for the accomplishment of the purposes set
forth in clauses (i) and (ii) of this Section 1.3(a).
               (b) The Company, by or through any of its Managers acting on
behalf of the Company, may enter into and perform its obligations expressly
permitted by the Settlement Agreement and all documents, agreements or
certificates contemplated thereby or related thereto, all without any further
act, vote or approval of any Member or any of its Managers or officers.
          Section 1.4 Powers. Subject to Section 1.5, the Company, and the Board
of Managers on behalf of the Company shall have and exercise all powers and
rights conferred upon or permitted of limited liability companies formed
pursuant to the Act that are necessary to the accomplishment of its purposes as
set forth in Section 1.3.

 



--------------------------------------------------------------------------------



 



          Section 1.5 Limitations on the Company’s Powers.
               (a) Except for Permitted Obligations, the Company shall not
incur, assume, guarantee or suffer to exist any indebtedness or other liability
or obligation until there are no longer outstanding any Permitted Obligations
and all Permitted Obligations have been fully and finally satisfied.
               (b) Until there are no longer outstanding any Permitted
Obligations and all Permitted Obligations have been fully and finally satisfied,
the Company shall not, and the Members and Managers shall not take any action
to, amend, alter, change or repeal this Agreement, any of the definitions set
forth in Appendix A hereto or Schedule 1 of this Agreement without the unanimous
written consent of the Board of Managers (including the affirmative vote of the
Independent Manager) and Monsanto and any purported amendment without such
consent shall be null and void.
               (c) Notwithstanding any other provision of this Agreement and any
provision of law that otherwise so empowers the Company, the Members or the
Board of Managers, until there are no longer outstanding any Permitted
Obligations and all Permitted Obligations have been fully and finally satisfied,
the Company shall not be authorized or empowered, nor shall the Members or the
Board of Managers permit the Company to take any action in violation or
contravention of the Settlement Agreement or fail to take any action expressly
required by the Settlement Agreement.
               (d) Until there are no longer outstanding any Permitted
Obligations and all Permitted Obligations have been fully and finally satisfied,
the Company shall do or cause to be done all things necessary to preserve and
keep in full force and effect its existence, rights (charter and statutory) and
franchises and comply with applicable law. The Company shall also:
          (1) maintain its own separate books and records and bank accounts;
          (2) at all times hold itself out to the public and all other Persons
as a legal entity separate from any other Person;
          (3) have its own Board of Managers;
          (4) not commingle its assets with assets of any other Person and
maintain separate financial statements, showing its assets and liabilities
separate and apart from those of any other Person, and not have its assets
listed on any financial statements of any other Person; provided, however, that
the Company’s assets may be included in a consolidated financial statement of
any of its Affiliates (as required under US GAAP) provided that appropriate
notation is made on such consolidated financial statements to indicate the
separateness of the Company from such Affiliate and to indicate that the
Company’s assets and credit are not available to satisfy debts and other
obligations of such Affiliate or any other Person;

2



--------------------------------------------------------------------------------



 



          (5) conduct its business in its own name and strictly comply with all
organizational formalities to maintain its separate existence;
          (6) pay its own liabilities, obligations and indebtedness only out of
its own funds;
          (7) maintain an arm’s length relationship with its Affiliates and
members;
          (8) not hold out its credit or assets as being available to satisfy
the liabilities, obligations or indebtedness of others;
          (9) allocate fairly and reasonably any overhead for shared operating
expenses;
          (10) not pledge its assets for the benefit of any other Person;
          (11) correct any known misunderstanding regarding its separate
identity;
          (12) cause its Board of Managers to meet or act pursuant to written
consent as necessary to carry out the purposes for which the Company was formed
and observe all other Delaware limited liability company formalities;
          (13) not consolidate or merge the Company with or into any Person, or
sell any of the material assets of the Company, and
          (14) not acquire any securities of any of its Members.
               (e) Notwithstanding any other provision of this Agreement and any
provision of law that otherwise so empowers it, until there are no longer
outstanding any Permitted Obligations and all Permitted Obligations have been
fully and finally satisfied, no Member shall sell, transfer, pledge or otherwise
permit the imposition of a lien on its ownership interest in the Company without
the prior unanimous consent of the Board of Managers and Monsanto.
          Section 1.6 Material Actions. Until there are no longer outstanding
any Permitted Obligations and all Permitted Obligations have been fully and
finally satisfied, no Person or Persons (including the Board of Managers),
acting alone or together, shall be authorized or empowered, nor shall any of
them permit the Company to, without the prior unanimous written consent of all
the Managers (including the Independent Manager), take any Material Action, it
being understood that any Material Action taken without obtaining such unanimous
written consent shall, to the fullest extent permitted by law, be null and void
ab initio.

3



--------------------------------------------------------------------------------



 



          Section 1.7 Members. The name and the mailing address of the Sole
Member is set forth on Schedule 1 attached hereto. The Board of Managers shall
amend from time to time Schedule 1 to reflect any addition, resignation,
withdrawal or termination of the Members. Subject to Section 1.5, Members may
act by written consent.
          Section 1.8 Registered Office; Registered Agent; Place of Business.
The registered office of the Company required by the Act to be maintained in the
State of Delaware shall be the office of the initial Registered Agent named in
the Certificate (the “Registered Agent”) or such other office (which need not be
a place of business of the Company) as the Board of Managers may designate from
time to time in the manner provided by law. The Registered Agent of the Company
in the State of Delaware shall be the initial Registered Agent named in the
Certificate or such other person or persons as the Board of Managers may
designate from time to time in the manner provided by law. The Company may
maintain a chief executive office and principal place of business at such place
or places inside or outside the State of Delaware as the Board of Managers may
designate from time to time.
          Section 1.9 Capital Contributions.
               (a) Promptly following the execution of this Agreement, Solutia
shall contribute to the Company the amount set forth on Schedule 1, in exchange
for which Solutia shall receive the sole Member interest in the Company. The
Sole Member is not required to make any additional capital contribution to the
Company and may only make or be deemed to have made, as additional capital
contributions, those amounts that are permitted to be made to the Company as
contributions pursuant to the terms of the Settlement Agreement. Any Person
hereafter admitted as a Member of the Company shall make such contributions of
cash to the Company as shall be determined by the Board of Managers at the time
of each such admission. The Persons hereafter admitted as Members of the Company
shall not be required to make any additional capital contribution to the Company
and may only make additional capital contributions to the Company upon the
written consent of each of the other Members an the Board of Managers. All such
additional contributions shall take the form of a cash transfer. The Board of
Managers shall amend Schedule 1 from time to time to reflect any capital
contribution made by any Member. The provisions of this Agreement, including
this Section 1.9, are intended solely to benefit the Members, and, to the
fullest extent permitted by law, shall not be construed as conferring any
benefit upon any creditor of the Company (and no such creditor of the Company
shall be a third-party beneficiary of this Agreement) and no Member shall have
any duty or obligation to any creditor of the Company to make any contribution
to the Company or to issue any call for capital pursuant to this Agreement.
               (b) No Member shall have any responsibility to restore any
negative balance in such Member’s Capital Account or to contribute to or in
respect of liabilities or obligations of the Company, whether arising in tort,
contract or otherwise, or return distributions made by the Company except as
required by the Act or other applicable law. The failure of the Company to
observe any formalities or requirements relating to the exercise of its powers
or management of its business or affairs under this Agreement or the Act shall
not be grounds for imposing personal liability on the Members for liabilities of
the Company.

4



--------------------------------------------------------------------------------



 



               (c) No interest shall be paid by the Company on capital
contributions or on balances in Capital Accounts.
               (d) A Member shall not be entitled to withdraw any part of its
Capital Account or to receive any distributions from the Company except as
provided in Articles III and VI; nor shall a Member be entitled to make any
capital contribution to the Company other than as expressly provided herein.
          Section 1.10 Term. The Company shall continue in existence until
dissolved and terminated in accordance with the Settlement Agreement and
Article VI of this Agreement.
          Section 1.11 Limited Liability. Except as otherwise expressly provided
by the Act, the debts, obligations and liabilities of the Company, whether
arising in contract, tort or otherwise, shall be the debts, obligations and
liabilities solely of the Company, and neither any Member nor any Manager of the
Company shall be obligated personally for any such debt, obligation or liability
of the Company solely by reason of being a Member or Manager of the Company.
          Section 1.12 No State-law Partnership. The Member(s) intend that the
Company be treated as a disregarded entity for tax purposes and that the Company
not be a partnership (including a limited partnership) or joint venture, and
that no Member be a partner or joint venturer of any other Member, for any
purposes other than U.S. federal and, if applicable, state tax purposes, and
neither this Agreement nor any other document entered into by the Company or any
Member shall be construed to suggest otherwise. The Member(s) intend that each
Member and the Company shall file all tax returns and shall otherwise take all
tax and financial reporting positions in a manner consistent with such
treatment.
          Section 1.13 Execution, Delivery and Filing of Certificates.
Christopher Valeri is hereby designated as an “authorized person” within the
meaning of the Act, and has executed, delivered and filed the Certificate of
Formation with the Delaware Secretary of State. Upon the execution of this
Agreement by the Sole Member, such Person’s powers as an “authorized person”
ceased, and each Manager named herein shall become a designated “authorized
person” and shall continue as the designated “authorized person” within the
meaning of the Act.
          Section 1.14 Existence of the Company. The existence of the Company as
a separate legal entity shall continue in accordance with the Settlement
Agreement and Article VI hereof until cancellation of the Certificate of
Formation as provided in the Act.
          Section 1.15 No Petition. Neither Solutia nor Monsanto shall, or shall
permit any of their respective subsidiaries (other than, in the case if Solutia,
SFC LLC itself) to, prior to the date that is two years and one day after the
full and final satisfaction by SFC LLC of all of the Permitted Obligations,
acquiesce, petition or otherwise invoke the process of any Governmental
Authority for the purpose of commencing or sustaining a case against SFC LLC
under any Insolvency Law or appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of SFC LLC or any
substantial part of its property, or ordering the winding up or liquidation of
the affairs of SFC LLC.

5



--------------------------------------------------------------------------------



 



ARTICLE II
CAPITAL ACCOUNTS
          Section 2.1 Capital Accounts. A “Capital Account” will be established
for each Member on the books of the Company and will be adjusted as follows:
               (a) Such Member’s contributions to the capital of the Company
will be credited to such Member’s Capital Account when received by the Company
from or on behalf of such Member.
               (b) At the end of each fiscal year of the Company and upon
dissolution and winding up of the Company pursuant to Article VI, Profits for
such period allocated to such Member pursuant to Section 3.2 shall be credited
and Losses for such period allocated to such Member pursuant to Section 3.2
shall be debited, as the case may be, to such Member’s Capital Account.
               (c) Any amounts distributed to such Member will be debited
against such Member’s Capital Account.
               (d) Such Member’s Capital Account will otherwise be adjusted in
accordance with Treas. Reg. 1. 704-1(b)(2)(iv).
          Section 2.2 Computation of Amounts. For purposes of computing the
amount of any item of income, gain, loss, deduction or expense to be reflected
in Capital Accounts, the determination, recognition and classification of each
such item shall be the same as its determination, recognition and classification
for federal income tax purposes; provided that
               (a) any income that is exempt from Federal income tax shall be
added to such taxable income or losses and any expenditures of the Company
described in Section 705(a)(2)(B) of the Code or treated as Section 705(a)(2)(B)
of the Code expenditures pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(i), shall be subtracted from such taxable income or
losses;
               (b) if the Book Value of any Company property is adjusted
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(e) (in connection with
a distribution of such property) or (f) (in connection with a revaluation of
Capital Accounts), the amount of such adjustment shall be taken into account as
gain or loss from the disposition of such property; and
               (c) if property that is reflected on the books of the Company has
a Book Value that differs from the adjusted tax basis of such property,
depreciation, amortization and gain or loss with respect to such property shall
be determined by reference to such Book Value.
          Section 2.3 Distribution in Kind. If property is to be distributed in
kind to the Member(s) pursuant to this Agreement, (i) the value of such property
shall first be adjusted pursuant to Section 2.2(b) to its value (as determined
pursuant to Article VII as of the date of such distribution), (ii) the Capital
Accounts of the Member(s) shall be adjusted immediately prior to the
distribution as if such property were sold at its value (as so determined) and
(iii) the value

6



--------------------------------------------------------------------------------



 



of such property (as so determined) received by each Member shall be debited
against such Member’s respective Capital Account at the time of distribution.
ARTICLE III .
DISTRIBUTIONS AND ALLOCATIONS
          Section 3.1 Distributions. Distributions of cash or other assets of
the Company shall be made only at such times, only in such amounts and only in
such manner as expressly permitted by the Settlement Agreement. Unless otherwise
expressly required by the Settlement Agreement, distributions to Members shall
be made pro rata based on the Percentage Interests held by each of the Members.
Notwithstanding any provision to the contrary contained in this Agreement, the
Company shall not make a distribution to any Member on account of such Member’s
interest in the Company (i) if such distribution would violate Section 18-607 of
the Act or other applicable law or (ii) except as expressly permitted by the
Settlement Agreement, until all Permitted Obligations have been fully and
finally satisfied.
          Section 3.2 Allocation of Profits and Losses. Except as may be
required by the Code, each item of income, gain, loss, deduction or expense to
the Company shall be allocated among the Member(s) in proportion to the
Percentage Interests held by each Member.
ARTICLE IV
MANAGEMENT AND MEMBER RIGHTS
          Section 4.1 Management Authority. (a) Subject to Sections 1.5 and 1.6
of this Agreement, the business and affairs of the Company shall be managed by
or under the direction of a board of managers (each a “Manager” and collectively
the “Board of Managers”) consisting of one (1) or more Managers. The Managers
shall be appointed by the Sole Member. Until the date that is two years and one
day from the date upon which the Permitted Obligations have been fully and
finally satisfied, the Board of Managers shall include an Independent Manager
appointed pursuant to Section 4.1(d). Each Manager elected, designated or
appointed shall hold office until a successor is elected and qualified or until
such Manager’s earlier death, incompetence, resignation or removal. Managers
need not be Members.
               (b) Subject to Sections 1.3, 1.5 and 1.6 of this Agreement, the
Board of Managers shall have the power to do any and all acts necessary to or
for the furtherance of the purposes set forth in Section 1.3, including all
powers, statutory or otherwise. Subject to Sections 1.5 and 1.6 and the
Settlement Agreement, the Board of Managers and any individual Manager
authorized by the Board of Managers shall have the authority to bind the Company
in any manner expressly permitted by the Settlement Agreement and in compliance
with the terms thereof. No Member, unless such Member is also a Manager and acts
in its capacity as Manager, shall have any authority to act for or bind the
Company but shall have only the right to vote on or approve the actions herein
specified to be voted on or approved by the Members or as otherwise specified in
the Act.
               (c) Subject to Section 1.5 of this Agreement, so long as the
Permitted Obligations are outstanding, the Company shall not be authorized or
empowered, nor shall the Members or the Board of Managers permit the Company, to
take the following actions:

7



--------------------------------------------------------------------------------



 



               (i) the lease, exchange, mortgage, pledge, or other transfer or
disposition of any of the assets of the Company except as expressly permitted by
the Settlement Agreement;
               (ii) to the fullest extent permitted by law, engage in any
dissolution, liquidation, consolidation, merger or transfer of ownership
interests other than such activities as are expressly required by the Settlement
Agreement;
               (iii) any amendment to the Certificate or this Agreement;
               (iv) the incurrence of indebtedness by the Company (or the
guarantee of indebtedness of any other Person) except as expressly required by
the Settlement Agreement;
               (v) any transaction involving an actual or potential conflict of
interest between a Manager and the Company; or
               (vi) a change in the nature of the business of the Company.
               (d) Until the date that is two years and one day from the date
upon which the Permitted Obligations have been satisfied in full, the Company
shall at all times have at least one Independent Manager who shall be appointed
by the Members. Notwithstanding anything to the contrary in this Agreement, to
the fullest extent permitted by law, including Section 18-1101(c) of the Act,
the approval of the Independent Manager shall be required for any Material
Action and the Independent Manager shall consider the interests of the Company
and its creditors in acting or otherwise voting for any Material Action. No
appointment of an Independent Manager shall be effective unless and until such
Independent Manager shall (i) have accepted his or her appointment as an
Independent Manager by a written instrument (which may be a counterpart
signature page to the Independent Manager Agreement attached hereto as
Schedule 2), and (ii) have executed such other documents and instruments,
including a counterpart to this Agreement, as shall be required by the Sole
Member in its sole discretion, and no resignation or removal of an Independent
Manager and no appointment of a successor Independent Manager shall be effective
until such successor shall have satisfied the requirements of such clauses
(i) and (ii). In the event of a vacancy in the position of Independent Manager,
the Member shall, as soon as practicable, appoint a successor Independent
Manager. All right, power and authority of the Independent Managers shall be
limited to the extent necessary to exercise those rights and perform those
duties specifically set forth in this Agreement. Except as provided in the
second sentence of this Section 4.1(d), in exercising their rights and
performing their duties under this Agreement, any Independent Manager shall have
a fiduciary duty of loyalty and care similar to that of a director of a business
corporation organized under the General Corporation Law of the State of
Delaware. No Independent Manager shall at any time serve as trustee in
bankruptcy for any Affiliate of the Company.
               (e) The Board of Managers may hold meetings, both regular and
special, within or outside the State of Delaware. Regular meetings of the Board
of Managers may be held at such time and at such place as shall from time to
time be determined by the Board of Managers. Special meetings of the Board of
Managers may be called by any one or more of

8



--------------------------------------------------------------------------------



 



the Managers on not less than one (1) day’s notice to each Manager by telephone,
facsimile, mail, telegram or any other means of communication.
               (f) At all meetings of the Board of Managers, a majority of the
Managers shall constitute a quorum for the transaction of business and, except
as otherwise provided in any other provision of this Agreement, the act of a
majority of the Managers present at any meeting at which there is a quorum shall
be the act of the Board of Managers. If a quorum shall not be present at any
meeting of the Board of Managers, the Managers present at such meeting may
adjourn the meeting from time to time, without notice other than announcement at
the meeting, until a quorum shall be present. Any action required or permitted
to be taken at any meeting of the Board of Managers may be taken without a
meeting if all members of the Board of Managers, as the case may be, consent
thereto in writing, and the writing or writings are filed with the minutes of
proceedings of the Board of Managers.
               (g) Managers may participate in meetings of the Board of
Managers, by means of telephone conference or similar communications equipment
that allows all persons participating in the meeting to hear each other, and
such participation in a meeting shall constitute presence in person at the
meeting and shall be counted for purposes of determining whether a quorum
exists. If all the participants are participating by telephone conference or
similar communications equipment, the meeting shall be deemed to be held at the
principal place of business of the Company.
               (h) The Managers may be paid their expenses, if any, of
attendance at meetings of the Board of Managers.
               (i) Unless otherwise restricted by law, any Manager or the entire
Board of Managers, may be removed, with or without cause, at any time by the
unanimous action of the Members, and any vacancy caused by any such removal may
be filled by unanimous action of the Members.
               (j) Subject, in the case of the Independent Manager, to
Section 4.1(d) of this Agreement, in exercising the rights and performing the
duties of Managers under this Agreement, each Manager shall have a fiduciary
duty of loyalty and care similar to that of a director of a business corporation
organized under the General Corporation Law of the State of Delaware.
          Section 4.2 Indemnification.
               (a) Neither a Member, a Manager nor any Affiliate of a Member or
Manager shall be liable, responsible or accountable in damages or otherwise to
the Company or the Members for any act or omission by any such Person performed
in good faith pursuant to the authority granted to such Person by this Agreement
or in accordance with its provisions, and in a manner reasonably believed by
such Person to be within the scope of the authority granted to such Person and
in, or not opposed to, the best interest of the Company; provided that such act
or omission did not constitute fraud, willful misconduct, gross negligence or
bad faith.
               (b) The Company shall indemnify and hold harmless the Company’s
employees, Members, Managers and each director, officer, partner and employee
thereof, against

9



--------------------------------------------------------------------------------



 



any liability, loss, damage, cost or expense incurred by any of them on behalf
of the Company or in furtherance of the Company’s interests, to the fullest
extent permitted by applicable law, without relieving any such Person of
liability for fraud, willful misconduct, gross negligence or bad faith.
Notwithstanding the foregoing, any indemnity under this Section by the Company
shall be provided for to the extent of Company assets only and no Member or
Manager shall have any personal liability with respect to the satisfaction of
any required indemnification of the above-mentioned Persons.
               (i) Any indemnification required to be made by the Company shall
be made promptly following the fixing of the liability, loss, damage, cost or
expense incurred or suffered by a final judgment of any court, settlement,
contract or otherwise. In addition, the Company may advance funds to a Person
claiming indemnification for legal expenses and other costs incurred as a result
of a legal action brought against such Person only if (i) the legal action
relates to the performance of duties or services by the Person on behalf of the
Company, (ii) the legal action is initiated by a party other than a Member, and
(iii) such Person undertakes to repay the advanced funds to the Company if it is
determined that such Person is not entitled to indemnification pursuant to the
terms of this Agreement.
               (ii) The termination of any action or proceeding by judgment,
order, settlement, conviction or upon a plea of nolo contendere or its
equivalent shall not, of itself, create a presumption that (A) the Person being
indemnified hereunder did not act in good faith and in a manner which the Person
reasonably believed, in the case of conduct in the Person’s official capacity,
to be in the Company’s best interests and in all other cases, to be at least not
opposed to the Company’s best interests, or (B) with respect to any criminal
proceeding, that the Person had reasonable cause to believe that the conduct was
lawful.
               (iii) Without the necessity of entering into an express contract,
all rights to indemnification and advances under this Agreement shall be deemed
to be contractual rights and be effective to the same extent as if provided for
in a contract between the Company and the Person seeking indemnification. Any
right to indemnification or advances granted by this Agreement shall be
enforceable by or on behalf of the Person holding such right in any court of
competent jurisdiction, if (A) the claim for indemnification or advances is
denied, in whole or in part, or (B) no disposition of such claim is made within
ninety (90) days of request therefor. The claimant in such enforcement action,
if successful in whole or in part, shall be also be entitled to be paid the
expense of prosecuting a claim for indemnification. It shall be a defense to any
such action (other than an action brought to enforce a claim for expenses
incurred in connection with any action or proceeding in advance of its final
disposition when the required affirmation and undertaking have been tendered to
the Company) that the claimant has not met the standards of conduct which make
it permissible for the Company to indemnify the claimant for the amount claimed,
but the burden of proving such defense shall be on the Company. Neither the
failure of the Company to have made a determination prior to the commencement of
such action that indemnification of the claimant is proper in the circumstances
because the claimant has met the applicable standard of conduct, nor an actual
determination by the Company that the claimant has

10



--------------------------------------------------------------------------------



 



not met such applicable standard of conduct, shall be a defense to the action or
create a presumption that the claimant has not met the applicable standard of
conduct.
               (iv) The rights conferred on any Person by this Agreement shall
not be exclusive of any other right which such Person may have or hereafter
acquire under any statute, agreements or otherwise, both as to action in the
Person’s official capacity and as to action in any other capacity.
               (v) The rights conferred on any Person by this Section shall
continue to inure to the benefit of any person who has ceased to be a Member,
Manager or employee of the Company.
               (vi) Any repeal of this Section or of the Agreement shall only be
prospective, and no repeal or modification hereof shall adversely affect the
rights under this Agreement in effect at the time of the alleged occurrence of
any conduct.
               (vii) If this Agreement or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, the Company
shall indemnify each Person to whom indemnification is available to the fullest
extent permitted by any applicable portion of this Agreement that shall not have
been invalidated, or by any other applicable law.
               (c) Each Member agrees to defend, indemnify and hold the other
Members and the Company harmless from and against any claim, expense or
liability arising out of or relating to any breach of the Member’s obligations
under this Agreement or the Act, or the Member’s fiduciary obligations to the
other Members and the Company.
ARTICLE V
MEMBERS
          Section 5.1 Transfer of the Company Interest.
               (a) Subject to Section 5.3, no Member shall sell, assign,
transfer or otherwise dispose of (directly or indirectly), whether voluntarily
or involuntarily or by operation of law (a “Transfer”), all or any portion of
such Member’s interest in the Company without the prior written consent of the
Board of Managers and Monsanto, which consent may be given or withheld in its
sole discretion. No Member shall pledge or otherwise encumber all or any portion
of such Member’s interest in the Company, without the prior written consent of
the Board of Managers and Monsanto, which consent may be given or withheld in
its sole and absolute discretion.
               (b) Notwithstanding any other provision of this Agreement, any
Transfer by the Members in contravention of any of the provisions of this
Section 5.1 shall be void and ineffective, and shall not bind, or be recognized
by, the Company.
               (c) If and to the extent any Transfer of an interest in the
Company is made pursuant to and in accordance with the terms of this Agreement,
this Agreement (including the Appendix, Schedule and Exhibits hereto) shall be
amended by the Board of Managers to

11



--------------------------------------------------------------------------------



 



reflect the Transfer of the Company interest to the transferee, to admit the
transferee as a Member and to reflect the elimination of the transferring Member
(or the reduction of such transferring Member’s interest in the Company) and (if
and to the extent then required by the Act) a certificate of amendment to the
Certificate reflecting such admission and elimination (or reduction) shall be
filed in accordance with the Act. The effectiveness of the Transfer of an
interest in the Company permitted hereunder and the admission of any substitute
Member pursuant to Section 5.3 shall be deemed effective upon the later to occur
of the time of Transfer of an interest in the Company to such transferee or the
first date that the Board of Managers receives evidence of such Transfer,
including the terms thereof. If the transferring Member has transferred all or
any of its interest in the Company pursuant to this Section 5.1, then, upon the
later to occur of the time of such Transfer or the first date that the Board of
Managers receives evidence of such Transfer, including the terms thereof, the
transferring Member shall cease to be a Member with respect to such interest.
Notwithstanding anything in this Agreement to the contrary, any successor to a
Member by merger or consolidation shall, without further act, be a Member
hereunder, and such merger or consolidation shall not constitute an assignment
for purposes of this Agreement and the Company shall continue without
dissolution.
               (d) Any person or entity who acquires in any manner whatsoever
any interest in the Company, irrespective of whether such person or entity has
accepted and adopted in writing the terms and provisions of this Agreement,
shall be deemed by the acceptance of the benefits of the acquisition thereof to
have (i) made all of the capital contributions, (ii) received all of the
distributions, and (iii) agreed to be subject to and bound by all of the terms
and conditions of this Agreement, that any predecessor in such interest in the
Company made, received and was subject to or bound.
          Section 5.2 Member Rights; Meetings. No Member, unless such Member is
also a Manager and acts in its capacity as Manager, shall have any right, power
or duty, including the right to approve or vote on any matter, except as
expressly required by the Act or other applicable law or as expressly provided
for hereunder.
               (a) Unless a greater vote is required by the Act or as expressly
provided for hereunder, the affirmative vote of a Majority in Interest of the
Members entitled to vote shall be required to approve any proposed action.
               (b) Meetings of the Members for the transaction of such business
as may properly come before such Members shall be held at such place, on such
date and at such time as a Member or Members holding a Majority in Interest
shall determine. Special meetings of Members for any proper purpose or purposes
may be called at any time by the Board of Managers or the Member or Members
holding a Majority in Interest. The Company shall deliver oral or written notice
(written notice may be delivered by mail) stating the date, time, place and
purposes of any meeting to each Member entitled to vote at the meeting. Such
notice shall be given not less than four (4) and not more than sixty (60) days
before the date of the meeting.
               (c) Any action required or permitted to be taken at an annual or
special meeting of the Members may be taken without a meeting, without prior
notice, and without a vote, provided that written consents, setting forth all
proposed actions to be taken at such meeting, are signed by the Members holding
at least the minimum Percentage Interest that would

12



--------------------------------------------------------------------------------



 



be necessary to authorize or take such action at a meeting at which all Members
entitled to vote on such action were present and voted. Every written consent
shall bear the date and signature of each Member who signs such consent. Prompt
notice of the taking of action without a meeting by less than unanimous written
consent shall be given to all Members who have not consented in writing to such
action.
          Section 5.3 Additional Members. The Board of Managers shall have the
sole right to admit additional Members upon such terms and conditions and at
such time or times as the Board of Managers shall in its sole discretion
determine; provided that, notwithstanding the foregoing, so long as any
Permitted Obligation remains outstanding, no additional Members may be admitted
to the Company without the prior unanimous consent of the Board of Managers and
Monsanto. In connection with any such admission, the Board of Managers shall
amend Schedule 1 to reflect the name, address and capital contribution of the
additional Member and the new Percentage Interests of all Members.
          Section 5.4 Resignation of a Member. So long as any Permitted
Obligations are outstanding, the Sole Member may not resign without prior
unanimous consent of the Board of Managers and Monsanto. A Member (other than
the Sole Member) may resign from the Company with the written consent of the
Board of Managers. The Sole Member shall not be permitted to resign pursuant to
this Section 5.4 unless an additional member of the Company is admitted to the
Company in accordance with Section 5.3. Such admission shall be deemed effective
immediately prior to the resignation, and, immediately following such admission,
the resigning Member shall cease to be a member of the Company.
          Section 5.5 Termination of a Member. Notwithstanding the provisions of
Section 5.4, a person or entity will no longer be a Member for purposes of this
Agreement upon an Event of Withdrawal, provided, however, that a Terminated
Member shall continue to be deemed a Member for all purposes under Section 4.2.
The Terminated Member shall only be entitled to continue to receive allocation
of Profits and Losses and distributions of the Company, including distributions
pursuant to Article VI hereof, as and when paid by the Company, to the same
extent such Terminated Member was entitled to such distributions as a Member.
Such Terminated Member’s successors and assigns will not be entitled to
participate in any Company decision or determination, and such Terminated
Member’s successors and assigns will acquire only such Terminated Member’s right
to receive allocation of Profits and Losses and to share in the Company
distributions.
ARTICLE VI
DURATION
          Section 6.1 Duration. (a) Subject to the provisions of Section 6.2 of
this Agreement, the Company shall be dissolved and its affairs wound up and
terminated upon the first to occur of the following:
               (i) Two years after the distribution of all assets of the Company
in accordance with the Settlement Agreement (unless the Settlement Agreement
provides at any time for a different term); or

13



--------------------------------------------------------------------------------



 



               (ii) The entry of a decree of judicial dissolution under
Section 18-802 of the Act;
provided, however, that the Sole Member shall have the right, in its sole
discretion, to extend the existence of the Company beyond the date otherwise
provided for in this Section 6.1(a).
               (b) Except as otherwise set forth in this Article VI, the Members
intend for the Company to have perpetual existence. The bankruptcy (as defined
in Section 18-101(1) of the Act) of any Member shall not cause such Member to
cease to be a member of the Company and upon the occurrence of such an event,
the business of the Company shall continue without dissolution. Each Member
waives any right it may have to agree in writing to dissolve the Company upon
the Bankruptcy (as defined in Section 18-101(1) of the Act) of any other Member
or the occurrence of any other event that causes such other Member to cease to
be a Member of the Company.
          Section 6.2 Winding Up. Upon dissolution of the Company, the Company
shall be liquidated in an orderly manner. The Board of Managers shall be the
liquidator pursuant to this Agreement and shall proceed diligently to wind up
the affairs of the Company and make final distributions as provided herein and
in the Act. The costs of liquidation shall be borne at the Company’s expense.
The steps to be accomplished by the liquidator are as follows:
               (a) First, the liquidator shall satisfy all of the Company’s
known or reasonably anticipated debts and liabilities to creditors other than
Members (whether by payment or the reasonable provision for payment thereof)
including, without limitation, any outstanding Permitted Obligations;
               (b) Second, the liquidator shall satisfy all of the Company’s
debts and liabilities to Members (whether by payment or the reasonable provision
for payment thereof); and
               (c) Third, all remaining assets, if any, shall be distributed to
the Members in accordance with Section 3.1.
          Section 6.3 Termination. The Company shall terminate when all of the
assets of the Company, after payment of or due provision for all debts,
liabilities and obligations of the Company, shall have been distributed in the
manner provided for in this Article VI, and the Certificate of the Company shall
have been canceled in the manner required by the Act.
ARTICLE VII
VALUATION
          Section 7.1 Valuation. For purposes of this Agreement, the value of
any property contributed by or distributed to any Member shall be valued as
specified in the Settlement Agreement, or, if not so specified, as determined by
the Board of Managers.

14



--------------------------------------------------------------------------------



 



ARTICLE VIII
CERTIFICATION OF MEMBERSHIP INTERESTS
          Section 8.1 Membership Interest. The membership interests in the
Company shall not be certificated; provided that the Board of Managers may
approve a form of certificate and issue the same in its discretion.
ARTICLE IX
BOOKS OF ACCOUNT; MEETINGS
          Section 9.1 Books. Subject to the Services Agreement, the Board of
Managers will maintain on behalf of the Company complete and accurate books of
account of the Company’s affairs at the Company’s principal office, which books
will be open to inspection by any Member (or such Member’s authorized
representative) or Monsanto at any time during ordinary business hours and shall
be maintained in accordance with the Act.
          Section 9.2 Fiscal Year. The fiscal year of the Company shall end on
December 31 of each year.
          Section 9.3 Tax Allocation and Reports. (a) The income, gains, losses,
deductions and credits of the Company will be allocated, for federal, state and
local income tax purposes, among the Members in accordance with the allocation
of such income, gains, losses, deductions and credits among the Members for
computing their Capital Accounts, except as otherwise provided in the Code or
other applicable law.
               (b) In accordance with Section 704(c) of the Code and the
Treasury Regulations thereunder, income, gain, loss, deduction and expense with
respect to any property contributed to the capital of the Company shall, solely
for tax purposes, be allocated among the Members so as to take account of any
variation between the adjusted basis of such property to the Company for federal
income tax purposes and its fair market value at the time of contribution.
               (c) Within 120 days after the end of each fiscal year, the Tax
Matters Partner (as defined below) shall cause the Company to furnish each
Member and Monsanto with a copy of the Company’s tax return and form K-1 for
such fiscal year, unless Company files as part of a consolidated return.
               (d) The Company hereby designates the Sole Member to act as the
“Tax Matters Partner” (as defined in Section 6231(a)(7) of the Code) in
accordance with Sections 6221 through 6233 of the Code.
               (e) If and for so long as the Company has only one Member, the
Company shall make an election on IRS Form 8832 to be treated as a domestic
entity with a single owner electing to be disregarded as a separate entity.
               (f) Within 75 days after the end of each fiscal year, the Company
shall deliver, or cause to be delivered, to Monsanto unaudited financial
statements of the Company which shall include a balance sheet, an income
statement and a statement of cash flows.

15



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
          Section 10.1 Amendments. Subject to Section 1.5 of this Agreement,
this Agreement may be amended or modified and any provision hereof may be waived
by the affirmative vote of Members holding a majority of the Percentage
Interests; provided, however, that any amendment or modification reducing
disproportionately a Member’s Percentage Interest or other interest in the
profits or losses or in distributions or increasing such Member’s capital
contribution shall be effective only with such Member’s consent.
          Section 10.2 Successors. Except as otherwise provided herein, this
Agreement will inure to the benefit of and be binding upon the Members and their
respective legal representatives, heirs, successors and permitted assigns.
          Section 10.3 Governing Law; Severability. The Agreement will be
construed in accordance with the laws of the State of Delaware, and, to the
maximum extent possible, in such manner as to comply with the terms and
conditions of the Act. If it is determined by a court of competent jurisdiction
that any provision of this Agreement is invalid under applicable law, such
provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of this Agreement.
          Section 10.4 Notices. All notices, demands and other communications to
be given and delivered under or by reason of provisions under this Agreement
shall be in writing and shall be deemed to have been given when personally
delivered, mailed by first class mail (postage prepaid and return receipt
requested), sent by telecopy or sent by reputable overnight courier service
(charges prepaid) to the addresses or telecopy numbers set forth in Schedule 1
hereto or to such other addresses or telecopy numbers as have been supplied in
writing to the Company.
          Section 10.5 Complete Agreement; Headings, Counterparts. This
Agreement terminates and supersedes all other agreements concerning the subject
matter hereof previously entered into among any of the parties. Descriptive
headings are for convenience only and will not control or affect the meaning or
construction of any provision of this Agreement. Wherever from the context it
appears appropriate, each term stated in either the singular or the plural shall
include the singular and the plural, and pronouns stated in either the
masculine, feminine or the neuter gender shall include the masculine, the
feminine and the neuter. This Agreement may be executed in any number of
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts together will constitute one agreement.
          Section 10.6 Partition. Except as otherwise expressly provided in this
Agreement, to the fullest extent permitted by law, each Member hereby
irrevocably waives any right or power that such Member might have to cause the
Company or any of its assets to be partitioned, to cause the appointment of a
receiver for all or any portion of the assets of the Company as a result of the
actual or potential insolvency of the Company, to compel any sale of all or any
portion of the assets of the Company pursuant to any applicable law or to file a
complaint or to institute any proceeding at law or in equity to cause the
dissolution, liquidation, winding up or termination of the Company. No Member
shall have any interest in any specific

16



--------------------------------------------------------------------------------



 



assets of the Company, and no Member shall have the status of a creditor with
respect to any distribution pursuant to Section 3.1 hereof. The interest of the
Members in the Company is personal property.
          Section 10.7 Benefits of Agreement; No Third-Party Rights; Monsanto as
a Party. None of the provisions of this Agreement shall be for the benefit of or
enforceable by any creditor of the Company or by any creditor of any Member.
Nothing in this Agreement shall be deemed to create any right in any Person
(except as otherwise provided in Section 4.2) not a party hereto, and this
Agreement shall not be construed in any respect to be a contract in whole or in
part for the benefit of any third Person. Monsanto shall be a party to this
Agreement solely for purposes of Sections 1.5, 4.1(d), 5.1(a), 5.3, 5.4, 9.1,
9.3(c) and 10.1 of this Agreement.
          Section 10.8 Binding Agreement. Notwithstanding any other provision of
this Agreement, each Member agrees that this Agreement constitutes a legal,
valid and binding agreement of the Member.
          Section 10.9 No Strict Construction. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Persons (if more than one) then parties hereto, and
no presumption or burden of proof shall arise favoring or disfavoring any party
by virtue of the authorship of any of the provisions of this Agreement.
          Section 10.10 Attorneys’ Fees and Disbursements. If the Company or any
Member engages an attorney in connection with any action or proceeding
(including arbitration) to enforce or construe this Agreement or their rights or
obligations under limited liability company law, the prevailing party in such
action or proceeding shall be entitled to recover its reasonable attorneys’ fees
and disbursements. In the event different parties are the prevailing parties on
different issues, the attorneys’ fees and disbursements shall be apportioned in
proportion to the value of the issues decided for and against the parties.
          Section 10.11 Effectiveness. Pursuant to Section 18-201(d) of the Act,
this Agreement shall be effective as of 12:01 a.m., New York time, on the
Effective Date of the Plan, as defined in the Settlement Agreement.
* * * * * * * * *

17



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties below caused this Agreement to be
signed as of the date first above written.

            Solutia Inc.
      By:   /s/ Rosemary L. Klein         Name:   Rosemary L. Klein        Its:
Senior Vice President, General Counsel and Secretary       SFC LLC
      By:   : /s/ James A. Tichenor         Name:   James A. Tichenor       
Its: Authorized Manager     

 



--------------------------------------------------------------------------------



 



APPENDIX A
DEFINITIONS
     When used in this Agreement, the following terms not otherwise defined
herein have the following meanings:
          “Act” has the meaning set forth in Section 1.1.
          “Affiliate” means, with respect to any Person, any other Person
directly or indirectly Controlling or Controlled by or under direct or indirect
common Control with such Person.
          “Agreement” has the meaning set forth in the preamble to this
Agreement.
          “Assignee” means person or entity to whom a Company interest has been
transferred in a Transfer, unless and until such person or entity becomes a
Member with respect to such Company interest.
          “Book Value” means, with respect to any Company property, the
Company’s adjusted basis for federal income tax purposes, except that the
initial Book Value of any property contributed by a Member to the Company shall
be the value of such property on the date of such contribution, as agreed by the
Board of Managers and the Member contributing the property, and the Book Value
of any Company property shall be adjusted pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(e) (in connection with a distribution of
such property) or (f) (in connection with a revaluation of Capital Accounts).
          “Board of Managers” has the meaning set forth in Section 4.1(a).
          “Capital Account” has the meaning set forth in Section 2.1.
          “Certificate” has the meaning set forth in Section 1.1.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time, and the regulations promulgated thereunder.
          “Company” has the meaning set forth in Section 1.1.
          “Control” means the possession, directly or indirectly, or the power
to direct or cause the direction of the management or policies of a Person,
whether through the ownership of voting securities or general partnership or
managing member interests, by contract or otherwise. “Controlling” and
“Controlled” shall have correlative meanings. Without limiting the generality of
the foregoing, a Person shall be deemed to Control any other Person in which it
owns, directly or indirectly, a majority of the ownership interests.
          “Deposited Property” means the contribution, in the form of cash
and/or interest bearing demand promissory notes and any other property
transferred to the Company pursuant to

 



--------------------------------------------------------------------------------



 



the terms and conditions of the Settlement Agreement, and all Profits and other
proceeds thereof (if any).
          “Event of Withdrawal” means the death or dissolution of a Member.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
          “Independent Manager” means a natural person who is not at the time of
initial appointment as a manager or at any time while serving as a manager of
the Company and has not been at any time during the five (5) years preceding
such initial appointment:

  (a)   a stockholder, officer, trustee, employee, partner, member, attorney or
counsel of the Company, any Member or any Affiliate of either of them;     (b)  
a creditor, customer, supplier, or other person who derives any of its purchases
or revenues from its activities with the Member, the Company or any Affiliate of
either of them;     (c)   a Person Controlling or under common Control with any
Person excluded from serving as Independent Director under clause (a) or
(b) above; or     (d)   a member of the immediate family by blood or marriage of
any Person excluded from serving as Independent Manager under clause (a) or
(b) above.

A natural person who satisfies the foregoing definition other than subparagraph
(b) shall not be disqualified from serving as an Independent Manager of the
Company if such individual is an Independent Manager provided by a
nationally-recognized company that provides professional independent managers (a
“Professional Independent Manager”) and other corporate services in the ordinary
course of its business. A natural person who otherwise satisfies the foregoing
definition other than subparagraph (a) by reason of being an independent manager
of a “special purpose entity” affiliated with the Company shall not be
disqualified from serving as an Independent Manager of the Company if either
(i) such individual is a Professional Independent Manager or (ii) the fees that
such individual earns from serving as independent manager of Affiliates of the
Company in any given year constitute in the aggregate less than five percent
(5%) of such individual’s annual income for that year. Notwithstanding the
immediately preceding sentence, an Independent Manager may not simultaneously
serve as an Independent Manager of the Company and an independent manager of a
special purpose entity that owns a direct or indirect equity interest in the
Company or a direct or indirect interest in any co-borrower with the Company.
For purposes of this paragraph, a “special purpose entity” is an entity, whose
organizational documents contain restrictions on its activities and impose
requirements intended to preserve such entity’s separateness that are
substantially similar to the Special Purpose Provisions of this Agreement.

2



--------------------------------------------------------------------------------



 



          “Independent Manager Agreement” means the Independent Manager
Agreement attached hereto as Schedule 2.
          “Insolvency Law” means any federal or state bankruptcy, insolvency or
similar law.
          “Losses” for any period means all items of Company loss, deduction and
expense for such period determined according to Section 2.2 of this Agreement.
          “Majority in Interest” means a majority of Percentage Interests of all
Members.
          “Material Action” means to institute proceedings to have the Company
be adjudicated bankrupt or insolvent, or consent to the institution of
bankruptcy or insolvency proceedings against the Company or file a petition
seeking, or consent to, reorganization or relief with respect to the Company
under any applicable federal or state Law relating to bankruptcy, or consent to
the appointment of a receiver, liquidator, assignee, trustee, sequestrator (or
other similar official) of the Company or a substantial part of its property, or
make any assignment for the benefit of creditors of the Company, or admit in
writing the Company’s inability to pay its debts generally as they become due,
or, to the fullest extent permitted by Law, take action in furtherance of any
such action, or dissolve or liquidate the Company, or create any partnership,
joint venture or subsidiary, or convey, sell, lease, transfer, encumber or
otherwise dispose of the Deposited Property (except as expressly permitted by
the Settlement Agreement), or enter into any transaction not expressly permitted
by the Settlement Agreement.
          “Member” means a Member, an Assignee and, solely for the purposes of
Section 4.2, a Terminated Member.
          “Monsanto” means the Monsanto Company, a Delaware corporation.
          “Officer’s Certificate” means a certificate signed by any officer of
the Company who is authorized to act for the Company in matters relating to the
Company.
          “Percentage Interest” means, in respect of each Member, such Member’s
interest in the income, gains, losses, deductions and expenses of the Company as
set forth on Schedule 1.
          “Permitted Obligations” means any and all obligations expressly
permitted to be undertaken by the Company pursuant to the Settlement Agreement.
          “Person” means any individual, corporation, partnership, joint
venture, limited liability company, limited liability partnership, association,
joint-stock company, trust, unincorporated organization, or other organization,
whether or not a legal entity, and any governmental authority.
          “Profits” for any period means all items of Company income and gain
for such period determined according to Section 2.2.
          “Registered Agent” has the meaning given to it in Section 1.7 of this
Agreement.

3



--------------------------------------------------------------------------------



 



          “Services Agreement” means the Services Agreement dated as of
February 28, 2008 between Solutia Inc. and the Company.
          “Settlement Agreement” means the Amended and Restated Settlement
Agreement, dated as of February 28, 2008, by and among Solutia Inc., Monsanto
Company and the Company, a copy of which is attached hereto as Exhibit A, as the
same may be amended from time to time.
          “Sole Member” means Solutia.
          “Solutia” means Solutia Inc., a Delaware corporation.
          “Terminated Member” means a person who has ceased to be a Member
pursuant to Section 5.5.
          “Transfer” has the meaning set forth in Section 5.1.
          B. Rules of Construction. Definitions in this Agreement apply equally
to both the singular and plural forms of the defined terms. The words “include”
and “including” shall be deemed to be followed by the phrase “without
limitation”, except when used in the computation of time periods. The terms
“herein,” “hereof” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular Section, paragraph or
subdivision. The Section titles appear as a matter of convenience only and shall
not affect the interpretation of this Agreement. All Article, Section,
paragraph, clause, Exhibit or Schedule references not attributed to a particular
document or the Act shall be references to such parts of this Agreement.
Capitalized terms used but not defined herein shall have the meaning ascribed
thereto in the Settlement Agreement.

4